Citation Nr: 0101559	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to a rating in 
excess of 10 percent for chronic maxillary sinusitis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected chronic maxillary 
sinusitis is manifested by symptoms that most closely 
approximate but do not exceed one or two incapacitating 
sinusitis episodes per year requiring four to six weeks of 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year characterized by headache, pain and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic maxillary sinusitis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.97, Diagnostic Code 6513 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected chronic maxillary sinusitis because the 
disorders are more disabling than contemplated by the current 
10 percent disability rating.  The Board is satisfied that 
the record includes evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for chronic maxillary 
sinusitis by a March 1989 rating decision which also assigned 
a noncompensable disability rating pursuant to DC 6513.  In 
May 1992 the RO increased the rating to 10 percent pursuant 
to the same DC.  Under 38 C.F.R. § 4.97, DC 6513, chronic 
maxillary sinusitis is rated under a general rating formula 
providing as follows:  a noncompensable rating is warranted 
for sinusitis detected by X-ray only; a 10 percent rating is 
warranted for one or two incapacitating sinusitis episodes 
per year requiring four to six weeks of antibiotic treatment, 
or by three to six non-incapacitating episodes per year 
characterized by headache, pain and purulent discharge or 
crusting; a 30 percent rating is warranted for three or more 
incapacitating sinusitis episodes per year requiring four to 
six weeks of antibiotic treatment, or by more than six non-
incapacitating episodes per year characterized by headache, 
pain and purulent discharge or crusting, and; a 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note appended to this DC states that an incapacitating 
episode is one requiring bed rest and a physician's 
treatment.

Medical evidence documenting the veteran's sinusitis from the 
time of the RO's May 1992 decision increasing the rating to 
10 percent consists of VA examination reports and treatment 
records.  The physician who examined the veteran in February 
1992 noted the veteran's complaint of years of daily 
headaches, facial pain, earaches, runny nose and crusty 
discharge.  Findings included moderate edema of the 
turbinates, nasal swelling, moderate erythema, maxillary 
tenderness and profuse clear drainage.  Findings also 
included absence of detectable post-nasal drainage and a 
reasonably straight septum.  Contemporaneous X-rays disclosed 
mild mucosal thickening within the maxillary sinuses and no 
visible sinus exudates.  Diagnoses included recurrent 
bilateral maxillary sinusitis and recurrent rhinitis.  In 
March 1995 the veteran sought treatment for a sinusitis 
flare-up which she described as the "first in a long time" 
and complained of facial pain and sinus drainage.  She was 
provided with a prescription for an antibiotic.  Findings 
included a productive cough and minimal mucosal swelling.  In 
April 1995 the veteran also complained of headaches.  Nose, 
ear and throat findings were unremarkable except for a nasal 
septum deviation and boggy turbinates.  In September 1995 the 
veteran reported four days of sinus pain.  Findings included 
turbinate swelling and erythema.  During a September 1995 
examination the veteran complained of daily frontal headaches 
and loss of balance with pressure pain in the ears, 
occasional tinnitus, nasal drainage and obstruction, sinus 
infection, sore throat and hoarseness.  Findings included 
enlarged nasal turbinates, moderately severe nasal airway 
obstruction and clear rhinorrhea.  April 1996 treatment 
records note that the veteran reported having had one or two 
sinus attacks since October 1995, for which she was treated 
with an antibiotic.  Examination disclosed no symptoms except 
for minimal turbinate swelling.  In October 1996 the 
turbinates were edematous and in December 1996 the veteran 
complained of tingling and nasal burning but she described 
her sinusitis symptoms as fairly well controlled, overall.

VA medical evidence after 1996 disclosed similar complaints 
but fewer abnormal findings.  In February 1997 the veteran 
was provided with an antibiotic for sinusitis which a 
treatment record describes as "unresolved but improved."  
During a March 1997 examination the veteran reported just 
having completed a round of antibiotic treatment for sinus 
discomfort essentially similar to that described above.  She 
also complained of increasing fatigue, frequent sinus 
headaches and infections and a loss of employment time due to 
sinusitis.  Findings included slight swelling of the left 
septum, inferior turbinates and left middle meatus, some 
sinus tenderness and no other abnormalities.  X-rays were 
negative.  Diagnoses included chronic maxillary sinusitis by 
history and chronic sinus pain.  Treatment records confirm 
nasal edema and erythema in April 1997, comparable 
manifestations in December 1997 and no nasal symptomatology 
except for a deviated septum in February 1998.  Similar 
records showed moderate boggy turbinates, erythema and a 
visualized middle meatus with no purulence in March and April 
1998.  In August 1998 there was no drainage, congestion or 
edema; September 1998 treatment records note no congestion or 
sinus tenderness; the veteran's nose was asymptomatic with 
moist, healthy mucosa in October 1998, and; a November 1998 
X-ray and a December 1998 CT scan showed a normal sinus 
cavity.  The veteran repeated her previously described sinus 
complaints to the physician who examined her in December 
1998.  However, examination disclosed no nasal abnormality.

In consideration of the foregoing, the Board finds that the 
medical evidence does not support an evaluation of the 
veteran's service-connected maxillary sinusitis in excess of 
the 10 percent currently assigned.  To the contrary, the 
medical evidence clearly shows that the veteran's sinus 
disorder is primarily manifested by no more than frequent 
headaches and facial pain.  There is no medical indication of 
more than one or two incapacitating sinusitis episodes per 
year requiring four to six weeks of antibiotic treatment, or 
of three to six non-incapacitating sinusitis episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Moreover, the Board observes that at the time 
of her most recent examination there were no findings of 
abnormalities or symptomatology associated with the veteran's 
sinusitis.  The veteran reports that her sinusitis has 
worsened and that she has increased symptomatology.  While 
acknowledging the veteran's subjective complaints, the Board 
notes that objective medical evidence does not support her 
claim to the extent that a higher schedular evaluation is 
warranted.  Therefore, the Board finds that the veteran's 
current symptomatology is consistent with that which is 
contemplated by the current 10 percent disability rating and 
is insufficient to support an evaluation in excess of 10 
percent under DC 6513.  Accordingly, an increased evaluation 
in this case is not warranted.  

After consideration of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation for the veteran's service-connected 
maxillary sinusitis.  As the Board has determined that the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or her representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

